Fortress Brookdale Investment Fund LLC 1345 Avenue of the Americas46th FloorNew York, New York 10105 September 4, 2008 Securities and Exchange Commissiontreet, NEWashington, DC 20549 Re: Fortress Brookdale Investment Fund LLC Investment Company Act of 1940Rule 17g-1(g) Bonding of Officers and Employees (Fortress Brookdale Investment Fund LLC, File No. 811-10127) To Whom It May Concern: Pursuant to Rule 17g-1(g)(1) under the Investment Company Act of 1940, I am enclosing a copy of the financial institution bond in favor of Fortress Brookdale Investment Fund LLC and resolutions relating to this bond. The term of this bond is to August 15, 2009. The premium for this bond has been paid through such date. Please call me at (212) 798-6100 if you have any questions. Very truly yours, /s/ Randal A. Nardone Randal A. Nardone Secretary Enclosures
